                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 1 of 14 Page ID #:157



                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   REBECCA A. HULL (SBN: 99802)
                                          rhull@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054
                                      6   Attorneys for Defendant
                                          HARTFORD LIFE AND ACCIDENT INSURANCE
                                      7   COMPANY, erroneously sued herein as
                                          THE HARTFORD
                                      8

                                      9   CHARLES J. FLEISHMAN (SBN: 46405)
                                          PAUL A. FLEISHMAN (SBN: 251657)
                                     10   THE FLEISHMAN LAW FIRM
                                          P.O. Box 7494
                                     11   Van Nuys, CA 91409-7494
Gordon Rees Scully Mansukhani, LLP




                                          Telephone: (818) 436-2724
                                          Facsimile: (818) 446-4412
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                          erisa@erisarights.com
                                     13

                                     14   Attorneys for Plaintiff
                                          MICHELLE MARTINEZ
                                     15

                                     16                      UNITED STATES DISTRICT COURT
                                     17                     CENTRAL DISTRICT OF CALIFORNIA
                                     18

                                     19   MICHELLE MARTINEZ,                ) CASE NO. 2:19-cv-08224-JAK (ASx)
                                     20
                                                                            )
                                                     Plaintiff,             ) PROTECTIVE ORDER
                                     21                                     )
                                                 vs.                        )
                                     22                                     )
                                          THE HARTFORD, a corporation; THE )
                                          CITRIX SYSTEMS, INCORPORATED )
                                     23   LONG TERM DISABILITY POLICY,
                                          an ERISA plan, DOES 1 through 10, )
                                     24   inclusive                         )
                                                                            )
                                     25              Defendants.            )
                                                                            )
                                     26

                                     27   1. A. PURPOSES AND LIMITATIONS
                                     28        Discovery in this action is likely to involve production of confidential,
                                                                             -1-
                                                                STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 2 of 14 Page ID #:158



                                      1   proprietary, or private information for which special protection from public
                                      2   disclosure and from use for any purpose other than prosecuting this litigation may
                                      3   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                      4   enter the following Stipulated Protective Order. The parties acknowledge that this
                                      5   Order does not confer blanket protections on all disclosures or responses to
                                      6   discovery and that the protection it affords from public disclosure and use extends
                                      7   only to the limited information or items that are entitled to confidential treatment
                                      8   under the applicable legal principles. The parties further acknowledge, as set forth
                                      9   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                     10   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                     11   procedures that must be followed and the standards that will be applied when a party
Gordon Rees Scully Mansukhani, LLP




                                          seeks permission from the court to file material under seal.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13         B. GOOD CAUSE STATEMENT
                                     14         Discovery that has been propounded by plaintiff seeks certain information and
                                     15   documents regarding defendant’s relationships and contracts with vendors through
                                     16   which it complies with its obligations under applicable law to obtain reviews of
                                     17   medical records related to claims for disability benefits. Defendant does not publicly
                                     18   disclose such documents and information, and regards such documents and
                                     19   information confidential and proprietary commercial information that is an
                                     20   important component of defendant’s costs of doing business, publication of which
                                     21   could provide an unfair advantage to defendant’s competitors. Defendant has
                                     22   proposed, and plaintiff has agreed, that defendant will produce to plaintiff certain
                                     23   documents and financial information, on the condition that a protective order
                                     24   previously has been entered that would render such documents and information
                                     25   unavailable to the general public, including but not limited to defendant’s
                                     26   competitors.   Accordingly, to expedite the flow of information, to facilitate the
                                     27   prompt resolution of disputes over confidentiality of discovery materials, to
                                     28   adequately protect information the parties are entitled to keep confidential, to ensure

                                                                                -2-
                                                                   STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 3 of 14 Page ID #:159



                                      1   that the parties are permitted reasonable necessary uses of such material in
                                      2   preparation for and in the conduct of trial, to address their handling at the end of the
                                      3   litigation, and serve the ends of justice, a protective order for such documents and
                                      4   information is justified in this matter. Defendant states that the information that is
                                      5   designated as confidential has not been so designated for tactical reasons, and that
                                      6   nothing be so designated without a good faith belief that it has been maintained in a
                                      7   confidential, non-public manner, and there is good cause why it should not be part
                                      8   of the public record of this case.
                                      9   2. DEFINITIONS
                                     10         2.1 Action: Michelle Martinez v. The Hartford, et al., Case No. 2:19-cv-
                                     11   08224-JAK-AS, Central District of California.
Gordon Rees Scully Mansukhani, LLP




                                                2.2 Challenging Party: a Party or Non-Party that challenges the designation
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   of information or items under this Order.
                                     14         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                     15   how it is generated, stored or maintained) or tangible things that qualify for
                                     16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                     17   the Good Cause Statement.
                                     18         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                     19   support staff).
                                     20         2.5 Designating Party: a Party or Non-Party that designates information or
                                     21   items that it produces in disclosures or in responses to discovery as
                                     22   “CONFIDENTIAL.”
                                     23         2.6 Disclosure or Discovery Material: all items or information, regardless of
                                     24   the medium or manner in which it is generated, stored, or maintained (including,
                                     25   among other things, testimony, transcripts, and tangible things), that are produced
                                     26   or generated in disclosures or responses to discovery in this matter.
                                     27         2.7 Expert: a person with specialized knowledge or experience in a matter
                                     28   pertinent to the litigation who has been retained by a Party or its counsel to serve

                                                                                -3-
                                                                   STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 4 of 14 Page ID #:160



                                      1   as an expert witness or as a consultant in this Action.
                                      2         2.8 House Counsel: attorneys who are employees of a party to this Action.
                                      3   House Counsel does not include Outside Counsel of Record or any other outside
                                      4   counsel.
                                      5         2.9 Non-Party: any natural person, partnership, corporation, association, or
                                      6   other legal entity not named as a Party to this action.
                                      7         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                      8   to this Action but are retained to represent or advise a party to this Action and have
                                      9   appeared in this Action on behalf of that party or are affiliated with a law firm
                                     10   which has appeared on behalf of that party, and includes support staff.
                                     11         2.11 Party: any party to this Action, including all of its officers, directors,
Gordon Rees Scully Mansukhani, LLP




                                          employees, consultants, retained experts, and Outside Counsel of Record (and their
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   support staffs).
                                     14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                     15   Discovery Material in this Action.
                                     16         2.13 Professional Vendors: persons or entities that provide litigation support
                                     17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                     18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                     19   and their employees and subcontractors.
                                     20         2.14 Protected Material: any Disclosure or Discovery Material that is
                                     21   designated as “CONFIDENTIAL.”
                                     22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                     23   from a Producing Party.
                                     24   3. SCOPE
                                     25         The protections conferred by this Stipulation and Order cover not only
                                     26   Protected Material (as defined above), but also (1) any information copied or
                                     27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                     28   compilations of Protected Material; and (3) any testimony, conversations, or

                                                                                 -4-
                                                                    STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 5 of 14 Page ID #:161



                                      1   presentations by Parties or their Counsel that might reveal Protected Material.
                                      2         Any use of Protected Material at trial shall be governed by the orders of the
                                      3   trial judge. This Order does not govern the use of Protected Material at trial.
                                      4   4. DURATION
                                      5         Even after final disposition of this litigation, the confidentiality obligations
                                      6   imposed by this Order shall remain in effect until a Designating Party agrees
                                      7   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                      8   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                      9   or without prejudice; and (2) final judgment herein after the completion and
                                     10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                     11   including the time limits for filing any motions or applications for extension of time
Gordon Rees Scully Mansukhani, LLP




                                          pursuant to applicable law.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   5. DESIGNATING PROTECTED MATERIAL
                                     14         5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                     15   Each Party or Non-Party that designates information or items for protection under
                                     16   this Order must take care to limit any such designation to specific material that
                                     17   qualifies under the appropriate standards. The Designating Party must designate
                                     18   for protection only those parts of material, documents, items, or oral or written
                                     19   communications that qualify so that other portions of the material, documents,
                                     20   items, or communications for which protection is not warranted are not swept
                                     21   unjustifiably within the ambit of this Order.Mass, indiscriminate, or routinized
                                     22   designations are prohibited. Designations that are shown to be clearly unjustified
                                     23   or that have been made for an improper purpose (e.g., to unnecessarily encumber
                                     24   the case development process or to impose unnecessary expenses and burdens on
                                     25   other parties) may expose the Designating Party to sanctions.
                                     26         If it comes to a Designating Party’s attention that information or items that it
                                     27   designated for protection do not qualify for protection, that Designating Party must
                                     28   promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                -5-
                                                                   STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 6 of 14 Page ID #:162



                                      1         5.2 Manner and Timing of Designations. Except as otherwise provided in
                                      2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                      3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      4   under this Order must be clearly so designated before the material is disclosed or
                                      5   produced.
                                      6         Designation in conformity with this Order requires:
                                      7         (a) for information in documentary form (e.g., paper or electronic documents,
                                      8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                      9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                     10   “CONFIDENTIAL legend”), to each page that contains protected material. If only
                                     11   a portion or portions of the material on a page qualifies for protection, the Producing
Gordon Rees Scully Mansukhani, LLP




                                          Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   markings in the margins).
                                     14         A Party or Non-Party that makes original documents available for inspection
                                     15   need not designate them for protection until after the inspecting Party has indicated
                                     16   which documents it would like copied and produced. During the inspection and
                                     17   before the designation, all of the material made available for inspection shall be
                                     18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                     19   documents it wants copied and produced, the Producing Party must determine which
                                     20   documents, or portions thereof, qualify for protection under this Order. Then, before
                                     21   producing the specified documents, the Producing Party must affix the
                                     22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                     23   portion or portions of the material on a page qualifies for protection, the Producing
                                     24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                     25   markings in the margins).
                                     26         (b) for testimony given in depositions that the Designating Party identify the
                                     27   Disclosure or Discovery Material on the record, before the close of the deposition
                                     28   all protected testimony.

                                                                                  -6-
                                                                     STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 7 of 14 Page ID #:163



                                      1         (c) for information produced in some form other than documentary and for
                                      2   any other tangible items, that the Producing Party affix in a prominent place on the
                                      3   exterior of the container or containers in which the information is stored the legend
                                      4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                      5   protection, the Producing Party, to the extent practicable, shall identify the protected
                                      6   portion(s).
                                      7         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      8   failure to designate qualified information or items does not, standing alone, waive
                                      9   the Designating Party’s right to secure protection under this Order for such
                                     10   material. Upon timely correction of a designation, the Receiving Party must make
                                     11   reasonable efforts to assure that the material is treated in accordance with the
Gordon Rees Scully Mansukhani, LLP




                                          provisions of this Order.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     14         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                     15   designation of confidentiality at any time that is consistent with the Court’s
                                     16   Scheduling Order.
                                     17         6.2 Meet and Confer. The Challenging Party shall initiate the informal
                                     18   dispute resolution process set forth in the Court’s Procedures and Schedules. see
                                     19   http://www.cacd.uscourts.gov/honorable-alka-sagar
                                     20         6.3 The burden of persuasion in any such challenge proceeding shall be on
                                     21   the Designating Party. Frivolous challenges, and those made for an improper
                                     22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     23   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     24   Party has waived or withdrawn the confidentiality designation, all parties shall
                                     25   continue to afford the material in question the level of protection to which it is
                                     26   entitled under the Producing Party’s designation until the Court rules on the
                                     27   challenge.
                                     28

                                                                                   -7-
                                                                      STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 8 of 14 Page ID #:164



                                      1   7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                      2         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                      3   disclosed or produced by another Party or by a Non-Party in connection with this
                                      4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      5   Protected Material may be disclosed only to the categories of persons and under
                                      6   the conditions described in this Order. When the Action has been terminated, a
                                      7   Receiving Party must comply with the provisions of section 13 below (FINAL
                                      8   DISPOSITION).
                                      9         Protected Material must be stored and maintained by a Receiving Party at a
                                     10   location and in a secure manner that ensures that access is limited to the persons
                                     11   authorized under this Order.
Gordon Rees Scully Mansukhani, LLP




                                                7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                     14   Receiving Party may disclose any information or item designated
                                     15   “CONFIDENTIAL” only to:
                                     16         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                     17   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                     18   disclose the information for this Action;
                                     19         (b) the officers, directors, and employees (including House Counsel) of the
                                     20   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                     21         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                     22   disclosure is reasonably necessary for this Action and who have signed the
                                     23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     24         (d) the court and its personnel;
                                     25         (e) court reporters and their staff;
                                     26         (f) professional jury or trial consultants, mock jurors, and Professional
                                     27   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                -8-
                                                                   STIPULATED PROTECTIVE ORDER
                             Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 9 of 14 Page ID #:165



                                      1         (g) the author or recipient of a document containing the information or a
                                      2   custodian or other person who otherwise possessed or knew the information;
                                      3         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                      4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                      5   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                      6   will not be permitted to keep any confidential information unless they sign the
                                      7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      8   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      9   deposition testimony or exhibits to depositions that reveal Protected Material may
                                     10   be separately bound by the court reporter and may not be disclosed to anyone except
                                     11   as permitted under this Stipulated Protective Order; and
Gordon Rees Scully Mansukhani, LLP




                                                (i) any mediator or settlement officer, and their supporting personnel,
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   mutually agreed upon by any of the parties engaged in settlement discussions.
                                     14   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                     15   OTHER LITIGATION
                                     16         If a Party is served with a subpoena or a court order issued in other litigation
                                     17   that compels disclosure of any information or items designated in this Action as
                                     18   “CONFIDENTIAL,” that Party must:
                                     19         (a) promptly notify in writing the Designating Party. Such notification shall
                                     20   include a copy of the subpoena or court order;
                                     21         (b) promptly notify in writing the party who caused the subpoena or order to
                                     22   issue in the other litigation that some or all of the material covered by the subpoena
                                     23   or order is subject to this Protective Order. Such notification shall include a copy of
                                     24   this Stipulated Protective Order; and
                                     25         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                     26   by the Designating Party whose Protected Material may be affected.
                                     27   If the Designating Party timely seeks a protective order, the Party served with the
                                     28   subpoena or court order shall not produce any information designated in this action

                                                                                -9-
                                                                   STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 10 of 14 Page ID #:166



                                      1   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                      2   or order issued, unless the Party has obtained the Designating Party’s permission.
                                      3   The Designating Party shall bear the burden and expense of seeking protection in
                                      4   that court of its confidential material and nothing in these provisions should be
                                      5   construed as authorizing or encouraging a Receiving Party in this Action to disobey
                                      6   a lawful directive from another court.
                                      7   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                      8   IN THIS LITIGATION
                                      9         (a) The terms of this Order are applicable to information produced by a Non-
                                     10   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                     11   produced by Non-Parties in connection with this litigation is protected by the
Gordon Rees Scully Mansukhani, LLP




                                          remedies and relief provided by this Order. Nothing in these provisions should be
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   construed as prohibiting a Non-Party from seeking additional protections.
                                     14         (b) In the event that a Party is required, by a valid discovery request, to
                                     15   produce a Non-Party’s confidential information in its possession, and the Party is
                                     16   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     17   confidential information, then the Party shall:
                                     18         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                     19   some or all of the information requested is subject to a confidentiality agreement
                                     20   with a Non-Party;
                                     21         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                     22   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                     23   description of the information requested; and
                                     24         (3) make the information requested available for inspection by the Non-Party,
                                     25   if requested.
                                     26         (c) If the Non-Party fails to seek a protective order from this court within 14
                                     27   days of receiving the notice and accompanying information, the Receiving Party
                                     28   may produce the Non-Party’s confidential information responsive to the discovery

                                                                               -10-
                                                                   STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 11 of 14 Page ID #:167



                                      1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                      2   not produce any information in its possession or control that is subject to the
                                      3   confidentiality agreement with the Non-Party before a determination by the court.
                                      4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                      5   of seeking protection in this court of its Protected Material.
                                      6   10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                      8   Protected Material to any person or in any circumstance not authorized under this
                                      9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                     10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                     11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
Gordon Rees Scully Mansukhani, LLP




                                          or persons to whom unauthorized disclosures were made of all the terms of this
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Order, and (d) request such person or persons to execute the “Acknowledgment and
                                     14   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     15   11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     16   PROTECTED MATERIAL
                                     17         When a Producing Party gives notice to Receiving Parties that certain
                                     18   inadvertently produced material is subject to a claim of privilege or other protection,
                                     19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                     20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                     21   may be established in an e-discovery order that provides for production without prior
                                     22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
                                     23   the parties reach an agreement on the effect of disclosure of a communication or
                                     24   information covered by the attorney-client privilege or work product protection, the
                                     25   parties may incorporate their agreement in the stipulated protective order submitted
                                     26   to the court.
                                     27   12.MISCELLANEOUS
                                     28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any

                                                                               -11-
                                                                   STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 12 of 14 Page ID #:168



                                      1   person to seek its modification by the Court in the future.
                                      2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      3   Protective Order no Party waives any right it otherwise would have to object to
                                      4   disclosing or producing any information or item on any ground not addressed in
                                      5   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      6   any ground to use in evidence of any of the material covered by this Protective
                                      7   Order.
                                      8         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      9   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                     10   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                     11   specific Protected Material at issue. If a Party’s request to file Protected Material
Gordon Rees Scully Mansukhani, LLP




                                          under seal is denied by the court, then the Receiving Party may file the information
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   in the public record unless otherwise instructed by the court.
                                     14   13.FINAL DISPOSITION
                                     15         After the final disposition of this Action, as defined in paragraph 4, within 60
                                     16   days of a written request by the Designating Party, each Receiving Party must return
                                     17   all Protected Material to the Producing Party or destroy such material. As used in
                                     18   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                     19   summaries, and any other format reproducing or capturing any of the Protected
                                     20   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                     21   Party must submit a written certification to the Producing Party (and, if not the same
                                     22   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                     23   (by category, where appropriate) all the Protected Material that was returned or
                                     24   destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                     25   abstracts, compilations, summaries or any other format reproducing or capturing any
                                     26   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                     27   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                     28   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                                               -12-
                                                                   STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 13 of 14 Page ID #:169



                                      1   reports, attorney work product, and consultant and expert work product, even if such
                                      2   materials contain Protected Material. Any such archival copies that contain or
                                      3   constitute Protected Material remain subject to this Protective Order as set forth in
                                      4   Section 4 (DURATION).
                                      5
                                          14. Any violation of this Order may be punished by any and all appropriate measures
                                      6
                                          including, without limitation, contempt proceedings and/or monetary sanctions.
                                      7

                                      8
                                          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      9

                                     10
                                          DATED May 5, 2020
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
                                           /s/ Paul Fleishman
     San Francisco, CA 94111




                                     13   Paul Fleishman
                                          The Fleishman Law Firm
                                     14
                                          Attorneys for Plaintiff
                                     15

                                     16
                                          DATED: May 5, 2020
                                     17

                                     18    /s/ Rebecca A. Hull ________
                                     19   Rebecca A. Hull
                                          Gordon Rees Scully Mansukhani, LLP
                                     20   Attorneys for Defendant
                                     21

                                     22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                     23
                                                  May 8, 2020
                                          DATED: ______________________
                                     24

                                     25
                                                  / s / Sagar
                                           _____________________________
                                     26   HONORABLE ALKA SAGAR
                                     27   UNITED STATES MAGISTRATE JUDGE

                                     28

                                                                              -13-
                                                                  STIPULATED PROTECTIVE ORDER
                          Case 2:19-cv-08224-JAK-AS Document 25 Filed 05/08/20 Page 14 of 14 Page ID #:170



                                      1                                        EXHIBIT A
                                      2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3
                                          I, ____________________________ [print or type full name], of ____________
                                      4
                                          [print or type full address], declare under penalty of perjury that I have read in its
                                      5
                                          entirety and understand the Stipulated Protective Order that was issued by the United
                                      6
                                          States District Court for the Central District of California on [date] in the case
                                      7
                                          of Michelle Martinez v. The Hartford, et al., Case No. 2:19-cv-08224-JAK(ASx),
                                      8
                                          Central District of California. I agree to comply with and to be bound by all the
                                      9
                                          terms of this Stipulated Protective Order and I understand and acknowledge that
                                     10
                                          failure to so comply could expose me to sanctions and punishment in the nature of
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          contempt. I solemnly promise that I will not disclose in any manner any
   275 Battery Street, Suite 2000




                                     12
                                          information or item that is subject to this Stipulated Protective Order to any person
     San Francisco, CA 94111




                                     13
                                          or entity except in strict compliance with the provisions of this Order.
                                     14
                                          I further agree to submit to the jurisdiction of the United States District Court for the
                                     15
                                          Central District of California for the purpose of enforcing the terms of this Stipulated
                                     16
                                          Protective Order, even if such enforcement proceedings occur after termination of
                                     17
                                          this action. I hereby appoint                                 [print or type full name]
                                     18
                                          of ____________________________ [print or type full address and telephone
                                     19
                                          number] as my California agent for service of process in connection with this action
                                     20
                                          or any proceedings related to enforcement of this Stipulated Protective Order.
                                     21
                                          Date: _________________________________________
                                     22
                                          City and State where sworn and signed: _____________________________
                                     23

                                     24
                                          Printed name: __________________________________
                                     25

                                     26
                                          Signature: _____________________________________
                                     27

                                     28

                                                                                -14-
                                                                    STIPULATED PROTECTIVE ORDER
